UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1430



ANDREW MIIRO,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A74-642-948)


Submitted:   November 16, 2005            Decided:   December 6, 2005


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Fatai A. Suleman, AMOROW & KUM, P.A., Takoma Park, Maryland, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Douglas
E. Ginsburg, Senior Litigation Counsel, John D. Williams, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Andrew Miiro, a native and citizen of Uganda, petitions

for review of an order of the Board of Immigration Appeals (Board)

denying as untimely his motion to reopen immigration proceedings.

We have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying the motion to reopen.

See INS v. Doherty, 502 U.S. 314, 323-24 (1992).   Accordingly, we

deny the petition for review for the reasons stated by the Board.

See In re: Miiro, No. A74-642-948 (B.I.A. Mar. 24, 2005).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 2 -